BROSman, Judge
(concurring in the result) :
I prefer to dissociate myself at this time from the use made in the principal opinion of the Voorhees case, cited therein. There is a good deal to be said on the question of whether militaryN personnel possess “any constitutional rights other than those which may have been duplicated by specific grants from Congress” — but I see no real point in saying it here. Nor do I believe that. this Court met the matter squarely in Yoorhees.
I am also troubled about some of the’ implications of the language used in the principal opinion in its treatment of a “prolonged absence.” However, an-expression of my difficulties would require an elaboration not justified by the present problem — and I shall content myself with the entry of a gentle caveat.
In addition to the foregoing, I concur in the views expressed by Judge. Latimer.